DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei to (US20210204309) in view of Khoshnevisan to (US20210037551)
Regarding claim 1, Babaei teaches receiving, by a wireless device, one or more messages comprising configuration parameters for a primary cell, wherein the primary cell comprises a first search space and a second search space, ([0327] discloses a wireless device may receive configuration parameters of a plurality of cells comprising a primary cell and a secondary cell, wherein the configuration parameters indicate that the secondary cell is a scheduling cell for the primary cell. The wireless device may monitor one or more first search spaces of the primary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in a deactivated state. The wireless device may receive a command indicating activation of the secondary cell. The wireless device may monitor one or more second search spaces on the secondary cell for receiving downlink control information associated with scheduling of the primary cell based on the receiving the command. The wireless device may monitor one or more second search spaces on the secondary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in an activated state) a indication, of a secondary cell, for cross-carrier scheduling the primary cell; ([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell)) monitoring for downlink control information (DCI), wherein the monitoring comprises at least one of: monitoring, based on the second indication, a search space for cross-carrier scheduling via the secondary cell; ([0239] discloses the wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the value of the field. In an example, an RNTI associated with the DCI may indicate that the DCI is for cross-carrier scheduling of the primary cell. The wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the RNTI associated with the DCI) and receiving, based on the monitoring for DCI, at least one resource assignment for the primary cell([0239] discloses the wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the value of the field. In an example, an RNTI associated with the DCI may indicate that the DCI is for cross-carrier scheduling of the primary cell. The wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the RNTI associated with the DCI. In an example, a search space/CORESET configured for the secondary cell may be configured for receiving DCI indicating cross-carrier scheduling of the primary cell. The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell. The wireless device may transmit or receive a transport block on the primary cell based on the DCI)



Babaei does not explicitly teach wherein the configuration parameters comprise: a first indication indicating that the first search space is enabled with self-carrier scheduling; a second indication indicating that the second search space is enabled with cross-carrier scheduling; a third indication
However, Khoshnevisan teaches a first indication indicating that the first search space is enabled with self-carrier scheduling; ([0028] discloses When no bits for the CIF are configured (such as when no CIF bits are present, or said another way, the CIF has no presence), the lack of a CIF indicates only self-scheduling is possible) a second indication indicating that the second search space is enabled with cross-carrier scheduling; a third indication([0028] discloses  the scheduling cell PDCCH also includes a Carrier Indicator Field (CIF) in the DCI that identifies the scheduled serving cell or component carriers (CC) on which resources are scheduled. A number of bits for the CIF may be from 0 bits to 3 bits…If a CIF value is set to 0, the cell performs self-scheduling and the scheduling DCI is for the same serving cell (or CC). If a CIF value is set to a non-zero value (such as an integer value of 1 to 7), the serving cell may be scheduling a scheduled cell... configuration may be provided as “CrossCarrierSchedulingConfig” in Radio Resource Control (RRC))
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Babaei includes a first indication indicating that the first search space is enabled with self-carrier scheduling; a second indication indicating that the second search space is enabled with cross-carrier scheduling; a third indication, as suggested by Khoshnevisan. This modification would benefit the system to efficiently utilize available network resource. Regarding claim 2, Babaei teaches further comprising receiving a command indicating activation of cross-carrier scheduling for the primary cell, wherein the monitoring the third search space is based on the activation of cross-carrier scheduling for the primary cell([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell)).Regarding claim 4, Babaei teaches further comprising, receiving, via the primary cell and based on the at least one resource assignment, downlink data (([0239] discloses The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell. The wireless device may transmit or receive a transport block on the primary cell based on the DCI).Regarding claim 5, Babaei teaches wherein the receiving the at least one resource assignment comprises receiving the at least one resource assignment via the third search space([0239] discloses The wireless device may monitor one or more CORESETs/search spaces on the secondary cell for receiving a DCI comprising a resource assignment for the primary cell based on the secondary cell being configured as a scheduling cell for the primary cell).Regarding claim 6, Babaei teaches wherein the receiving the at least one resource assignment comprises receiving the at least one resource assignment via the first search space([0220] discloses  The parameter cif-InSchedulingCell may indicate the CIF value used in the scheduling cell to indicate a grant or assignment applicable for the cell being scheduled).
Regarding claim 9, Babaei teaches wherein the configuration parameters indicate a quantity of control channel candidates for the second search space, wherein the monitoring the third search space comprises monitoring the third search space based on the quantity of control channels for the second search space([0099] discloses wireless device may monitor a downlink control channel of a downlink BWP. For example, the UE may monitor a set of PDCCH candidates in configured monitoring occasions in one or more configured COntrol REsource SETs (CORESETs) according to the corresponding search space configurations)
Claim(s) 3,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei to (US20210204309) in view of Khoshnevisan to (US20210037551) further in view of 
Yi to (US20210050968)
Regarding claim 3, Babaei and Khoshnevisan does not explicitly determining, based on the second search space of the primary cell, the third search space
However, Yi teaches determining, based on the second search space of the primary cell, the third search space ([0303] discloses the wireless device may determine the first RLM-RS and the third RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the plurality of first coresets. The wireless device may determine the one or more second RLM-RSs based on one or more TCI states of the one or more second coresets. The wireless device may determine the second RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the one or more second coresets)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Babaei and Khoshnevisan includes determining, based on the second search space of the primary cell, the third search space, as suggested by Yi. This modification would benefit the system to efficiently utilize available network resource.Regarding claim 7, Babaei and Khoshnevisan does not explicitly teach determining, based on the second search space of the primary cell, the third search space, wherein the determining the third search space comprises determining a search space indicator of the third search space that is associated with a search space indicator of the second search space
However, Yi teaches determining, based on the second search space of the primary cell, the third search space, wherein the determining the third search space comprises determining a search space indicator of the third search space that is associated with a search space indicator of the second search space([0303] discloses the wireless device may determine the first RLM-RS and the third RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the plurality of first coresets. The wireless device may determine the one or more second RLM-RSs based on one or more TCI states of the one or more second coresets. The wireless device may determine the second RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the one or more second coresets)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Babaei and Khoshnevisan includes determining, based on the second search space of the primary cell, the third search space, wherein the determining the third search space comprises determining a search space indicator of the third search space that is associated with a search space indicator of the second search space, as suggested by Yi. This modification would benefit the system to efficiently utilize available network resource.Regarding claim 8. The method of claim 1, further comprising determining, based on the second search space of the primary cell, the third search space, wherein the determining the third search space comprises determining a search space indicator of the third search space that is the same as a search space indicator of the second search spaceHowever, Yi teaches determining, based on the second search space of the primary cell, the third search space, wherein the determining the third search space comprises determining a search space indicator of the third search space that is the same as a search space indicator of the second search space([0303] discloses the wireless device may determine the first RLM-RS and the third RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the plurality of first coresets. The wireless device may determine the one or more second RLM-RSs based on one or more TCI states of the one or more second coresets. The wireless device may determine the second RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the one or more second coresets)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Babaei and Khoshnevisan includes determining, based on the second search space of the primary cell, the third search space, wherein the determining the third search space comprises determining a search space indicator of the third search space that is the same as a search space indicator of the second search space, as suggested by Yi. This modification would benefit the system to efficiently utilize available network resource.
Claim(s) 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei to (US20210204309) in view of Yi to (US20210050968)

Regarding claim 10, Babaei teaches receiving, by a wireless device, one or more messages comprising configuration parameters for a primary cell, 
 ([0327] discloses a wireless device may receive configuration parameters of a plurality of cells comprising a primary cell and a secondary cell, wherein the configuration parameters indicate that the secondary cell is a scheduling cell for the primary cell. The wireless device may monitor one or more first search spaces of the primary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in a deactivated state. The wireless device may receive a command indicating activation of the secondary cell. The wireless device may monitor one or more second search spaces on the secondary cell for receiving downlink control information associated with scheduling of the primary cell based on the receiving the command. The wireless device may monitor one or more second search spaces on the secondary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in an activated state) wherein the configuration parameters comprise: an indication of a secondary cell for cross-carrier scheduling the primary cell, ([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell)) wherein the primary cell comprises a first search space and the secondary cell comprises a second search space; ([0327] discloses a wireless device may receive configuration parameters of a plurality of cells comprising a primary cell and a secondary cell, wherein the configuration parameters indicate that the secondary cell is a scheduling cell for the primary cell. The wireless device may monitor one or more first search spaces of the primary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in a deactivated state) parameters associated with the first search space; and parameters associated with the second search space; ([0327] discloses a wireless device may receive configuration parameters of a plurality of cells comprising a primary cell and a secondary cell, wherein the configuration parameters indicate that the secondary cell is a scheduling cell for the primary cell. The wireless device may monitor one or more first search spaces of the primary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in a deactivated state)
monitoring, based on the parameters associated with the first search space and the parameters associated with the second search space, the second search space of the secondary cell for first downlink control information (DCI) ([0239] discloses the wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the value of the field. In an example, an RNTI associated with the DCI may indicate that the DCI is for cross-carrier scheduling of the primary cell. The wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the RNTI associated with the DCI. In an example, a search space/CORESET configured for the secondary cell may be configured for receiving DCI indicating cross-carrier scheduling of the primary cell. The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell. The wireless device may transmit or receive a transport block on the primary cell based on the DCI)

Babaei does not explicitly teach determining, based on the first search space of the primary cell, the second search space of the secondary cell
However, Yi teaches determining, based on the first search space of the primary cell, the second search space of the secondary cell([0303] discloses the wireless device may determine the first RLM-RS and the third RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the plurality of first coresets. The wireless device may determine the one or more second RLM-RSs based on one or more TCI states of the one or more second coresets. The wireless device may determine the second RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the one or more second coresets)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable Babaei includes determining, based on the first search space of the primary cell, the second search space of the secondary cell, as suggested by Yi. This modification would benefit the system to efficiently utilize available network resource.
Regarding claim 11, Babaei teaches wherein the first DCI comprises resource assignments for the primary cell([0220] discloses  The parameter cif-InSchedulingCell may indicate the CIF value used in the scheduling cell to indicate a grant or assignment applicable for the cell being scheduled).Regarding claim 13, Babaei teaches further comprising receiving a command indicating activation of cross-carrier scheduling for the primary cell, wherein the monitoring the second search space is based on the activation of cross-carrier scheduling for the primary cell([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell)).Regarding claim 14, Babaei teaches wherein the parameters associated with the first search space comprise an indication of a quantity of control channel candidates for the first search space, and wherein the parameters associated with the second search space comprise an indication of monitoring occasions for the second search space([0099] discloses wireless device may monitor a downlink control channel of a downlink BWP. For example, the UE may monitor a set of PDCCH candidates in configured monitoring occasions in one or more configured COntrol REsource SETs (CORESETs) according to the corresponding search space configurations).Regarding claim 15, Babaei and Yi teaches wherein the determining the second search space comprises determining a search space indicator of the second search space that is associated with a search space indicator of the first search space(Yi,[0303] discloses the wireless device may determine the first RLM-RS and the third RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the plurality of first coresets. The wireless device may determine the one or more second RLM-RSs based on one or more TCI states of the one or more second coresets. The wireless device may determine the second RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the one or more second coresets).
Regarding claim 16, Babaei teaches receiving, by a wireless device, one or more messages comprising configuration parameters for a primary cell([0327] discloses a wireless device may receive configuration parameters of a plurality of cells comprising a primary cell and a secondary cell, wherein the configuration parameters indicate that the secondary cell is a scheduling cell for the primary cell. The wireless device may monitor one or more first search spaces of the primary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in a deactivated state. The wireless device may receive a command indicating activation of the secondary cell. The wireless device may monitor one or more second search spaces on the secondary cell for receiving downlink control information associated with scheduling of the primary cell based on the receiving the command. The wireless device may monitor one or more second search spaces on the secondary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in an activated state) wherein the configuration parameters comprise: a first indication indicating that a first search space of the primary cell is enabled with cross-carrier scheduling ([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell)) a second indication, of a secondary cell, for cross-carrier scheduling the primary cell; ([0327] discloses a wireless device may receive configuration parameters of a plurality of cells comprising a primary cell and a secondary cell, wherein the configuration parameters indicate that the secondary cell is a scheduling cell for the primary cell. The wireless device may monitor one or more first search spaces of the primary cell for receiving downlink control information associated with scheduling of the primary cell based on the secondary cell being in a deactivated state) 
receiving, via the second search space of the secondary cell, at least one resource assignment for the primary cell ([0239] discloses the wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the value of the field. In an example, an RNTI associated with the DCI may indicate that the DCI is for cross-carrier scheduling of the primary cell. The wireless device may determine that the DCI is for cross-carrier scheduling of the primary cell based on the RNTI associated with the DCI. In an example, a search space/CORESET configured for the secondary cell may be configured for receiving DCI indicating cross-carrier scheduling of the primary cell. The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell. The wireless device may transmit or receive a transport block on the primary cell based on the DCI)

Babaei does not explicitly teach determining, based on the first search space of the primary cell, a second search space of the secondary cell
However, Yi teaches determining, based on the first search space of the primary cell, a second search space of the secondary cell ([0303] discloses the wireless device may determine the first RLM-RS and the third RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the plurality of first coresets. The wireless device may determine the one or more second RLM-RSs based on one or more TCI states of the one or more second coresets. The wireless device may determine the second RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the one or more second coresets)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable Babaei includes determining, based on the first search space of the primary cell, a second search space of the secondary cell, as suggested by Yi. This modification would benefit the system to efficiently utilize available network resource.Regarding claim 17, Babaei teaches receiving a command indicating activation of cross-carrier scheduling for the primary cell, wherein the receiving, via the second search space of the secondary cell, the at least one resource assignment for the primary cell is based on the activation of cross-carrier scheduling for the primary cell([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell))..Regarding claim 18, Babaei teaches receiving, via the primary cell and based on the at least one resource assignment, downlink data([0239] discloses The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell. The wireless device may transmit or receive a transport block on the primary cell based on the DCI).Regarding claim 19, Babaei and Yi teaches wherein the determining the second search space comprises determining a search space indicator of the second search space that is the same as a search space indicator of the first search space(Yi,[0303] discloses the wireless device may determine the first RLM-RS and the third RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the plurality of first coresets. The wireless device may determine the one or more second RLM-RSs based on one or more TCI states of the one or more second coresets. The wireless device may determine the second RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the one or more second coresets).Regarding claim 20, Babaei and Yi teaches wherein the determining the second search space comprises determining the second search space based on an association with the first search space(Yi,[0303] discloses the wireless device may determine the first RLM-RS and the third RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the plurality of first coresets. The wireless device may determine the one or more second RLM-RSs based on one or more TCI states of the one or more second coresets. The wireless device may determine the second RLM-RS based on monitoring occasion periodicities of one or more search spaces associated with the one or more second coresets).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461